                                                                        FILED IN THE
OR.\G\NAL                                                       UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF HAWAII
  KENJI M. PRICE # 10523                                                JUL 26 2019
  United States Attorney                                        at l 1 o'clock and r+ min. (\- M
  District of Hawaii                                              SUE BEITlA, CLERK~r

  GREGG PARIS YA TES #8225
  Assistant U.S. Attorney
  Room 6-100, PJKK Federal Building
  300 Ala Moana Boulevard
  Honolulu, Hawaii 96850
  Telephone: (808) 54 1-2850
  E-Mail : gregg.yates@usdoj.gov

  Attorneys for Plaintiff
  UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAll


  UNITED STATES OF AMERICA, )              MAG. NO. 19-00730 KSC
                            )
           Plaintiff,       )              CRIMINAL COMPLAINT;
                            )              AFFIDAVIT
      vs.                   )
                            )              [21 U.S.C. §§ 84l(a)(l) and
  AARON JOHNSON,            )              84l(b)(l)(B)]
                            )
           Defendant.       )
  ~~~~~~~~~~~~ )

                              CRIMINAL COMPLAINT

        I, the undersigned complainant, being duly sworn, state that the fo llowing is

  true and correct to the best of my knowledge and belief.
                   Possession With Intent To Distribute Methamphetamine
                         (21 U.S.C. §§ 841(a)(l) and 841(b)(l)(B))

       On or about July 24, 2019, within the District of Hawaii, AARON

JOHNSON, the defendant, did knowingly and intentionally possess with intent to

distribute 5 grams or more of methamphetamine, its salts, isomers, and salts of its

isomers, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and

841 (b)(1 )(B ).

       I further state that I am a Special Agent with the Drug Enforcement

II

II

II

II

II

II

II

II

II

II




                                            2
Administration and that this Complaint is based upon the facts set forth in the

attached "Affidavit of Rory Fujimoto," which is incorporated herein by reference.

                                                ·~~<?-            =-   7f c~9
                                             RORY FUJIMOTO
                                             Complainant




                                         3
                     AFFIDAVIT OF RORY FUJIMOTO
                 IN SUPPORT OF CRIMINAL COMPLAINT

      RORY FUJIMOTO, after being duly sworn, deposes and states as follows:

      1.     I am a Special Agent with the Drug Enforcement Administration
(DEA), United States Department of Justice. I have been so employed in this
capacity since graduating with my DEA Special Agent credentials in January of
2005.

       2.     In connection with my official DEA duties, I investigate criminal
violations of federal narcotics laws, including but not limited to violations of Title
21, United States Code, Sections 841, 843, 846 and 848. I have also been involved
in various types of electronic surveillance, and in the debriefing of
defendants/arrestees, witnesses, informants and others who have knowledge of
narcotics trafficking and of the laundering and concealing of drug trafficking
proceeds. I have received specialized training in the enforcement of laws
concerning the activities of narcotics traffickers, including four months of DEA
basic agent training in Quantico, Virginia, as well as periodic refresher training
offered by DEA. I am currently assigned to the DEA Honolulu District Office.
My current assignment involves investigations of drug trafficking organizations
within the Hawaii area and elsewhere.

      3.    I have knowledge of the information contained in this affidavit
through my own investigative activities, review of investigative reports and other
documents discovered during this investigation, and conversations with other law
enforcement officers who have participated in this investigation.

       4.    This affidavit is in support of a Complaint for a violation of Title 21,
United States Code, Sections 84l{a)(l) and 84l{b)(l)(B) (Possession with Intent to
Distribute Methamphetamine). I have not included each and every fact I know
about this investigation. Rather, I am setting forth only those facts that I believe
are necessary to establish probable cause for the requested arrest.

       5.    The US Postal Inspection Service intercepted a suspicious parcel that
was mailed out on or about July 15, 2019. Agents executed a search warrant on
the parcel (hereinafter referred to as "Subject Parcel") addressed to "E.J., P.O Box
2307, Pahoa, 96778" (hereinafter referred to as "Subject PO Box"), and seized
approximately 900 grams ofmethamphetamine (confirmed by field-test) and 1,370
grams of heroin (confirmed by field-test).
       6.     Over the course of its investigation, law enforcement determined that
Aaron JOHNSON was utilizing the Subject PO Box to receive multi-pound
quantities of crystal methamphetamine and heroin. The Subject PO Box was
registered to an address on Pohoiki Road in Pahoa, Hawaii that was once
associated with Aaron JOHNSON.

       7.     Sensitive investigative database resources indicated that Aaron
JOHNSON resided at 15-2793 Kumu Street, Pahoa, Hawaii 96778 (hereinafter
referred to as "Subject Address"). Based upon information received, law
enforcement believed that Aaron JOHNSON intended to pick-up the Subject
Parcel from the Subject PO Box, and take the Subject Parcel to the Subject
Address to be opened.

       8.    Law enforcement prepared the Subject Parcel for controlled delivery,
by among other things, installing a court-authorized beeper device and global
positioning system (GPS) tracking device.

      9.     On July 24, 2019, law enforcement agents conducted a controlled
delivery operation, and brought the Subject Parcel to the Subject PO Box.

      10. Later in the afternoon, Aaron JOHNSON picked up the Subject Parcel
from the Subject PO Box, and brought the Subject Parcel to the Subject Address.

       11. Before the package was opened, occupants of the Subject Address
identified law enforcement surveillance units around the Subject Address.
Accordingly, law enforcement units converged upon the house at the Subject
Address, and secured the house by ordering the occupants out of the house, as they
obtained a search warrant.

       12. Aaron JOHNSON was physically in a bedroom in the Subject Address
house at the time. JOHNSON was removed from the bedroom and house and
detained. Law enforcement agents read JOHNSON his Miranda rights and he
agreed to waive his rights. JOHNSON acknowledged that the bedroom that he was
found in was his.

       13. A search warrant was promptly obtained and executed. Pursuant to
the execution of the search warrant, drugs and drug paraphernalia were discovered
and seized from the Subject Address. In JOHNSON's bedroom, law enforcement
agents found approximately 40 gross grams of crystal methamphetamine and
various drug paraphernalia. Based upon my training and experience, I understand
that 40 gross grams of methamphetamine is a distributable amount, and is
                                         2
inconsistent with personal use. The bedroom also contained an identification card
and mail bearing Aaron JOHNSON's name.

       14. The Subject Parcel was also found in the Subject Address house with
the mailing labels cut out/off. Used parcels, similar to the size and shape of the
Subject Parcel, were also sized from the Subject Address. These parcels also had
their mailing labels cut off. Drugs, and various drug paraphernalia were also
seized from other places in the Subject Address. Found in one of the used parcels,
was packing material similar to the packing material used in the Subject Parcel.

   Conclusion

      Based on the foregoing, there is probable cause to believe that the above-
named individual, Aaron JOHNSON, with others known and unknown, have
unlawfully, knowingly and intentionally committed violations of federal law,
namely Title 21, United States Code, Section 841(a)(l) and 84l(b)(l)(B)
(Possession with Intent to Distribute Methamphetamine).

      I declare under penalty and perjury that the foregoing is true and correct to
the best of my knowledge.




Rory Fujimoto
Special Agent,
Drug Enforcement Administration

Sworn to before me and subscribed in my presence, in Honolulu, Hawaii on July
26, 2019.



The Honorable K{in S.C. Chang
United States Magistrate Judge




                                          3
